Citation Nr: 1313091	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for abrasion, left side of forehead and lower jaw.

2.  Entitlement to service connection for right eye injury with conjunctivitis.  

3.  Entitlement to service connection for residuals of mole removal.

4.  Entitlement to service connection for arthritis of the left shoulder.

5.  Entitlement to service connection for neuropathy of the right foot.

6.  Entitlement to service connection for scar on the right index finger.

7.  Entitlement to service connection for bilateral hand tendonitis.

8.  Entitlement to service connection for tendonitis of the right shoulder.

9.  Entitlement to service connection for arthritis of the right foot.

10.  Entitlement to service connection for disability manifested by chest pain.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for atopic dermatitis of the lower extremities.

13.  Entitlement to service connection for bilateral foot calluses.

14.  Entitlement to service connection for degenerative joint disease (DJD) of the first metatarsophalangeal (MTP) joint.

15.  Entitlement to service connection for weakness of the right upper extremity.

16.  Entitlement to service connection for tinnitus.

17.  Entitlement to service connection for scars of the left shoulder blade/forearm.

18.  Entitlement to service connection for hepatitis exposure.

19.  Entitlement to service connection for corneal abrasion and conjunctivitis of the left eye.

20.  Entitlement to service connection for lumbosacral strain.

21.  Entitlement to service connection for pulled muscle of the right foot (also claimed as right foot pain).

22.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case remains under the jurisdiction of the RO in Little Rock, Arkansas.

In January 2011, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  A transcript is associated with the claims file.    

The issues of entitlement to service connection for right eye injury with conjunctivitis, tendonitis of the right shoulder, disability manifested by chest pain, atopic dermatitis of the lower extremities, weakness of the right upper extremity, corneal abrasion and conjunctivitis of the left eye, and lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  At the time of his hearing before the Board in January 2011, the Veteran's representative withdrew his appeal with respect to the issues of entitlement to service connection for abrasion, left side of forehead and lower jaw, residuals of mole removal, arthritis of the left shoulder, neuropathy of the right foot, scar on the right index finger, bilateral hand tendonitis, arthritis of the right foot, hypertension, bilateral foot calluses, DJD of the first MTP joint, scars of the left shoulder blade/forearm, hepatitis exposure, and pulled muscle of the right foot (also claimed as right foot pain).  

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran has tinnitus that is related to active service.

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran's obstructive sleep apnea had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claims for service connection for abrasion, left side of forehead and lower jaw, residuals of mole removal, arthritis of the left shoulder, neuropathy of the right foot, scar on the right index finger, bilateral hand tendonitis, arthritis of the right foot, hypertension, bilateral foot calluses, DJD of the first MTP joint, scars of the left shoulder blade/forearm, hepatitis exposure, and pulled muscle of the right foot (also claimed as right foot pain).  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate the claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that service connection is warranted for the Veteran's tinnitus and obstructive sleep apnea.  Therefore, no further discussion of VA's duties to notify and assist is warranted for these claims as any deficiency has been rendered moot.

II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  

At the time of the Veteran's hearing before the Board in January 2011, the undersigned indicated that 22 issues had been certified for appeal, but that the Veteran had stated prior to going on the record that he wished to withdraw his appeal on some of those issues.  The issues being withdrawn were not identified.  Instead, the Veteran indicated that he only wished to pursue his claims for service connection for sleep apnea, tinnitus, right eye injury with conjunctivitis, tendonitis of the right shoulder, disability manifested by chest pain, atopic dermatitis of the lower extremities, weakness of the right upper extremity, corneal abrasion and conjunctivitis of the left eye, and lumbosacral strain.  He then emphasized that the remaining issues that had been appealed would be withdrawn.  By a process of elimination, the issues being withdrawn would be entitlement to service connection for abrasion, left side of forehead and lower jaw, residuals of mole removal, arthritis of the left shoulder, neuropathy of the right foot, scar on the right index finger, bilateral hand tendonitis, arthritis of the right foot, hypertension, bilateral foot calluses, DJD of the first MTP joint, scars of the left shoulder blade/forearm, hepatitis exposure, and pulled muscle of the right foot (also claimed as right foot pain).  Accordingly, the Board does not have jurisdiction to review the appeal of the denial of these claims, and the appeal for service connection for these claimed disabilities is dismissed.

III.  Entitlement to Service Connection for Tinnitus and Obstructive Sleep Apnea

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein." 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303   (2007).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In each case where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran's service treatment records are silent as to any complaints of tinnitus.  

At the time of a VA audiological examination in December 2009, the Veteran denied a history of tinnitus.  The examiner opined that since the Veteran denied any tinnitus, it was unnecessary to render an opinion as to whether tinnitus was related to active service.

After noting the Veteran's in-service exposure to gun fire, an August 2010 VA examiner linked the Veteran's bilateral hearing loss to active service.

At the time of the Veteran's hearing before the Board in January 2011, it was again noted that the Veteran was already service connected for hearing loss (transcript (T.) at p. 18).  The Veteran maintained that he had not been asked about this at his examination and stated that he has had ringing in his ears since the military (T. at p. 18).  He was a post office clerk and his office was right under a gun mount (T. at p. 19).  He believes that this is what caused his tinnitus (T. at p. 18).  

The Veteran's statements are competent evidence as to what he experiences; i.e., his statements are considered competent to report that he has experienced ringing in his ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Jandreau, 492 F.3d at 1372.

Moreover, his contentions are consistent with what is known about his term of military service.  38 U.S.C.A. § 1154(a). 

The Veteran has credibly reported that this condition began during service and currently exists.  While the examiner from December 2009 indicated that the Veteran had denied a current complaints of tinnitus or a history related thereto, the Board is unable to explain the basis for the examiner's statement, and will therefore give the Veteran the benefit of the doubt as to this matter.  Indeed, tinnitus is a disability which laypersons are competent to identify.  Charles v. Principi, 16 Vet. App. 370 (2002).  It is within a layperson's personal experience.  The Board further concludes that had the August 2010 examiner known that the Veteran was in fact reporting the existence of tinnitus since service, she would have service connected his tinnitus just as she service connected his bilateral hearing loss.  

Also of significant weight is other evidence in the form of medical principles recognized by VA.  Tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural (noise-induced) hearing loss.  See The Merck  Manual, Section 7, Chapter 82, Approach to the Patient with Ear Problems.  Further, "high frequency tinnitus usually accompanies [noise-induced] hearing loss." Id., Section 7, Ch. 85, Inner Ear.  These two principles convey that tinnitus and sensorineural hearing loss often share a common etiology.  Here, the Veteran is service connected for bilateral hearing loss, which has been characterized as sensorineural.  Opined in conformity with the aforementioned medical principles is that the Veteran's tinnitus is as likely as not a symptom associated with his sensorineural bilateral hearing loss.  That this loss was found by the RO to be related to his in-service noise exposure is reiterated.  It follows that the Veteran's tinnitus also likely is related to exposure to noise during service.

Resolving all doubt in his favor, the Board finds that all three elements of the Veteran's claim for service connection for tinnitus are proven.  In so doing, the Board assigns probative weight the Veteran's reports of when he experienced symptoms - during service, immediately after service, and in the years between his service and the present.  This evidence goes to proving not only the in-service, or second element listed above, but also the nexus, or third element.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be used to prove the nexus element of a service connection claim).  The Board discusses the Veteran's reported symptoms in this context and does not rely on those reports for a presumption of service connection applicable only to specific chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that a finding of continuity of symptomatology to presume service connection for a chronic disease applies only to the diseases listed at 38 C.F.R. § 3.309(a) (2012)).  That is, the Board applies 38 C.F.R. § 3.303(a) and (d) to this appeal, but not 38 C.F.R. § 3.303(b).  

With respect to the claim for service connection for obstructive sleep apnea, the service treatment records are similarly silent as to any relevant complaints or treatment.  However, the Veteran has also credibly testified that his problems with sleep had their onset during service (T. at p. 23).  His wife has similarly offered a January 2011 written statement in which she indicates that over the entire length of their marriage of her 41 year marriage to the Veteran she has observed him to snore loudly and experience respiratory distress during the night.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  She is more than competent to make these observations.  She further indicated that these symptoms gradually worsened to the point that she was able to convince the Veteran to go in for treatment, and he was finally diagnosed with obstructive sleep apnea.  

The Veteran has recently provided a private medical opinion from Dr. Mark Romiro, in which Dr. Romiro acknowledged reviewing the Veteran's medical records, and concluded that based on those records and the Veteran's "account he has suffered with this problem for his entire adult life," his obstructive sleep apnea dated back to his military service and had gone undiagnosed until 2006, at which time the Veteran was tested by Dr. Jerry Harvey.  

Consequently, with statements from the Veteran and his spouse credibly describing current symptoms that are essentially the same as those the Veteran experienced during and shortly after service, a medical opinion linking the Veteran's current disability to service, and no contrary opinion of record, the Board will also give the Veteran the benefit of the doubt with respect to this claim, and find that service connection for obstructive sleep apnea is also warranted.  


ORDER

The appeal for service connection for abrasion, left side of forehead and lower jaw, residuals of mole removal, arthritis of the left shoulder, neuropathy of the right foot, scar on the right index finger, bilateral hand tendonitis, arthritis of the right foot, hypertension, bilateral foot calluses, DJD of the first MTP joint, scars of the left shoulder blade/forearm, hepatitis exposure, and pulled muscle of the right foot (also claimed as right foot pain), are dismissed.

Service connection for tinnitus is granted.

Service connection for obstructive sleep apnea is granted.



REMAND

Right and Left Eye Disorders

At the Veteran's hearing in January 2011, the Veteran testified that glass had to be removed from his eyes as a result of a May 1977 in-service motor vehicle accident (T. at p. 3).  As a result of blurred vision, the Veteran was subsequently fitted with glasses during service (T. at pp. 3-4).  The Veteran has also had symptoms of "white stuff" coming out of his eyes and burning for which he took over-the-counter eye drops on a daily basis (T. at p. 5).  The Veteran does not have an opinion from a doctor indicating that the Veteran's vision loss is related to the in-service automobile accident (T. at p. 6).  However, he did have several foreign objects removed from his eyes (T. at p. 7).  

Service treatment records reflect that the Veteran sustained a small corneal abrasion to the left eye in June 1975, at which time there was a diagnosis of conjunctivitis.  White drainage was also noted coming from the right eye in November 1977, and there was an assessment of conjunctivitis of the right eye.

The Veteran has also provided a recent private treatment record from February 2011, which notes diagnoses of blurred distant vision, itchy, dry eyes, cataracts, meibomian gland dysfunction, and allergic conjunctivitis.

At a VA eye examination in February 2010, while the examiner did address scars on the right upper eyelid and whether there were any residuals of the in-service abrasion to the left eye, there was no effort to determine the nature and etiology of any other disorder of the eye, including blurred distant vision, itchy, dry eyes, cataracts, meibomian gland dysfunction, and allergic conjunctivitis.  Consequently, the Board finds that the Veteran should be provided with a new VA examination to determine whether these or any other eye disorders are related to the Veteran's active service.  

Right shoulder Tendonitis and Weakness of the Right Upper Extremity

The Veteran asserts that his right shoulder was also injured in the May 1977 accident (T. at p. 9).  He does not recall being diagnosed with any particular disability of the shoulder and also acknowledges that he was not treated again until long after service in June 2002, at which time it was associated with throwing lumber (T. at p. 9).  However, the Veteran indicated that he was treated by a Dr. Carver with cortisone injections to the shoulder during the period of 1997 to 2008 (T. at p. 10).  He indicated that Dr. Carver had diagnosed a possible torn rotator, but that he had never asked for an opinion as to whether Dr. Carver believed it was related to the Veteran's in-service auto accident (T. at pp. 10-11).  

The Board's review of the VA examination report from December 2009 reveals that the Veteran's right shoulder was not examined and the claims folder does not include any records from a Dr. Carver.  There are records for this period from Drs. Harvey and Romiro (treatment for bursitis of the right shoulder in July 2002, impingement of the right shoulder in June 2002, and rotator cuff tendonitis from throwing lumber the previous day in September 2000), and earlier records from Dr. Alexander back to 1992 that don't refer to the right shoulder (they do refer to the back).  

Therefore, the Board finds that these issues should also be remanded, first for the purpose of obtaining any records for the Veteran that may be in the possession of Dr. Carver, and secondly, to afford the Veteran with an appropriate examination to determine whether any right shoulder disorder is related to the Veteran's in-service automobile accident or otherwise related to active service.

Disability Manifested by Chest Pain

The Veteran indicates that he experienced right anterior chest pain as a result of the same accident (T. at p. 13).  The soreness was in the chest region.  He is not claiming a heart condition (T. at pp. 13-14).  Service treatment records also reflect that in May 1977, the Veteran's complaints included mild anterior chest pain.  A private record from July 2003 also identifies a report of chest pain but without identifying underlying disability.  

A disability of the chest was not addressed at any VA examination, and given the above-noted evidence, the Board finds that the Veteran should be afforded an additional examination that adequately addresses the issue of whether he has any current musculoskeletal disability that is manifested by chest pain and related to his in-service automobile accident, or otherwise related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  




Atopic Dermatitis of the Lower Extremities

The Veteran also described lower extremity rashes for which he uses hydrocortisone cream (T. at pp. 15-16).  He said the rash appeared to be the same rash he had in the service and he has it three to four times a year (T. at p. 17).  

As was the case with the Veteran's complaints of chest pain, a rash on the lower extremities has also not yet been addressed by any appropriate VA examination.  Therefore, the Board finds that the Veteran should also be afforded an additional examination that adequately addresses the issue of whether he has any current skin disorder on the lower extremities that is related to active service.  Id.  

Lumbosacral Strain

The Veteran claimed that he hurt his back in the same in-service accident and from carrying mail bags (50 pounds) as a mail clerk (T. at p. 20).  Service treatment records also reflect treatment for low back pain related to lifting weight in April 1977, and back pain related to the Veteran's automobile accident in May 1977.  There is also a record from Dr. Alexander reflecting treatment for lumbar strain in December 1992.  The Veteran reported receiving additional treatment from Dr. Michael Tucker and said he would have to get the records from him (T. at p. 20).

VA examination revealed a diagnosis of lumbosacral strain.  However, the examiner did not provide an etiological opinion.  Therefore, in view of the in-service complaints/treatment and post-service diagnoses, the Board finds that the Veteran should also be furnished with another examination for his back to determine whether any current back disorder is related to active service.  Since there are no records in the Veteran's claims folder from Dr. Michael Tucker, the Board further finds that an effort should be made to obtain any of the Veteran's medical records that still may be in the possession of this examiner.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain the addresses for Dr. Carver and Dr. Michael Tucker, who the Veteran's reports treated the Veteran for his right shoulder and back problems, respectively.  After obtaining the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records from one or both providers, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, to provide the Veteran with the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded an appropriate VA examination before a new examiner to determine the etiology of any currently diagnosed right and/or left eye disorder, to include blurred distant vision, itchy, dry eyes, cataracts, meibomian gland dysfunction, and conjunctivitis.  The claims folder must be made available to the examiner for review and its availability should be noted in the opinion that is provided.  All indicated studies should be conducted, and all findings reported in detail.

After a review of the entire record, including this Remand's summary of the relevant in-service complaints and treatment for these disorders, please respond to the following:

(a)  Based on your examination of the Veteran and the relevant medical history in this matter, does the Veteran currently merit a diagnosis of a disability or disabilities of the right and/or left eye?

(b)  If a right and/or left eye disorder is currently diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the disorder began during or was otherwise caused by an incident in service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran should be afforded an appropriate VA examination before a new examiner to determine the etiology of any currently diagnosed right shoulder and/or arm disorder, to include tendonitis and a disorder manifested by weakness, a disability manifested by chest pain, and a low back disorder, to include lumbosacral strain.  The claims folder must be made available to the examiner for review and its availability should be noted in the opinion that is provided.  All indicated studies should be conducted, and all findings reported in detail.



After a review of the entire record, including this Remand's summary of the relevant in-service complaints and treatment for these disorders, please respond to the following:

(a)  Based on your examination of the Veteran and the relevant medical history in this matter, does the Veteran currently merit a diagnosis of a right shoulder and/or arm disorder, to include tendonitis and a disorder manifested by weakness, a disability manifested by chest pain, and a low back disorder, to include lumbosacral strain?

(b)  If a right shoulder and/or arm disorder, to include tendonitis and a disorder manifested by weakness, a disability manifested by chest pain, or a low back disorder, to include lumbosacral strain, are currently diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the disorder began during or was otherwise caused by an incident in service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).


4.  The Veteran should be afforded an appropriate VA examination before a new examiner to determine the etiology of any currently diagnosed skin disorder of the lower extremities, to include atopic dermatitis.  The claims folder must be made available to the examiner for review and its availability should be noted in the opinion that is provided.  All indicated studies should be conducted, and all findings reported in detail.

After a review of the entire record, including this Remand's summary of the relevant in-service complaints and treatment for these disorders, please respond to the following:

(a)  Based on your examination of the Veteran and the relevant medical history in this matter, does the Veteran currently merit a diagnosis of a skin disorder of the lower extremities, to include atopic dermatitis?

(b)  If a skin disorder of the lower extremities is currently diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the disorder began during or was otherwise caused by an incident in service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Read the medical opinion(s) obtained to ensure the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Then readjudicate the remaining claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


